DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 14, 2022 has been entered.
Currently, claims 17, 21-31 and 34-36 are pending with claims 1-16, 18, 19, 20, 32 and 33 cancelled, and claims 17, 26 and 30 amended. Applicant’s cancellation of claim 18 has obviated the previously-filed rejection of the claim under 35 U.S.C. 112(a). The following is a complete response to the November 14, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17, 21, 23, 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) further in view of Edwards et al. (US Pat. No. 6,358,245 B1).
Regarding claim 17, Long discloses a system for controlling an ablation procedure, comprising a user interface comprising a display (see figure 8 and [0050] with the display therein), and a memory with a computer executable method stored thereon (see figure 5 with the memory 911; see also [0057]), the computer executable method adapted to cause to be displayed on the display a plurality of graphical elements (the computer with the memory and method configured to output the display as in figure 8 with the various elements depicted thereon), each graphical element of the plurality of graphical elements representing a corresponding electrode carried by an ablation catheter in communication with an ablation energy generator (see electrodes 1-9 represented on each of 651 and 652), the computer executable method further adapted to, in response to user interaction with the display in a manner specific to one of the plurality of graphical elements, toggle the respective plurality of graphical elements between at least three visual indicators respectively representing an active source state having an active source visual indicator, an active sink state having an active sink visual indicator, and an inactive state with an inactive state visual indicator (see figures 8 and 9, as well as [0050] discussing different marks for active, active sink, and unused; figure 9 displays three different visual indicators at 719, 721 and the unselected electrodes), wherein each of the three visual indicators are unique (different colors for anode and cathode as in figure 9 and [0050] and unselected), wherein the active source state designates that the respective electrode is one of a plurality of active source electrodes (designated as a cathode), wherein the active sink state designates that the respective electrode is one of a plurality of active sink electrodes (designated as an anode), wherein the plurality of active source electrodes together create a first pole in a bipolar mode (via being the cathode of the system), and wherein the plurality of active sink electrodes together create a second pole in the bipolar mode (via being the anode of the system), wherein the system is adapted to connect the plurality of active sink electrodes to a ground (again via being the anode of the system), and to connect the plurality of active source electrodes to a source (again via being the cathode of the system), and wherein each active source electrode of the plurality of active source electrodes is individually adapted to be set at a distinct power level using the user interface (see [0053] discussing the setting of the power via the pulse train using the switch/button; the power level applied for each of the active source electrodes would be an individual pulse train for that electrode that would be different from the individual pulse train for another electrode).
 Long further provides that an energy density at each of the plurality of active sink electrodes is different from an energy density at each of the plurality of active source electrodes, wherein an energy density at each of the plurality of active sink electrodes is no more than 20% less than an energy density at each of the plurality of active source electrodes. The Examiner notes, with respect to the selection shown in figure 7, that the use of two electrodes 601/602 and the use of one electrode 604 as an anode would result in such differing energy density at the active source electrodes and active sink electrodes. Such is in the same concept as Applicant’s disclosure of the “difference in energy densities can be due to a difference in the number of active sink electrodes and the active source electrodes”. 
Long fails to specifically provides for a power interface and that the power level for each active source electrode is set using the power interface displayed on the display. Edwards discloses a similar interface as that of Long for displaying a plurality of graphical elements each representing individual electrodes carried by an ablation catheter (see figure 73 with the electrodes at 466). Edwards further provides for the use of a power interface displayed on its display and wherein each active source electrode is adapted to be set at a power level using the power interface displayed on the display (see figure 73 with the power meter at 456 and electrode at 458 forming a power interface which allows the power to be set using the power interface via the using monitoring the power set by the using as a result of the 444/446).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the power interface in the form of the visual depictions of 456/458 of Edwards to provide for the use of the power interface to provide for the setting of a power level of each active source electrode via the power interface. Both Long and Edwards are concerned with the delivery of energy to each electrode, with Edwards generally discussing the setting of power utilizing a variety of modalities (see [0030] with “suitable dial, slider, touchscreen or any other user interface”) and with Long providing the specific use of a power interface on the same display that displays the plurality of graphical elements representing the electrodes. Such would allow for a consolidated placement for the interface for setting the power levels by the user during treatment, and would provide an exemplary manner in view of the existing direction in Long.
Regarding claim 21, Long further provides that the difference in energy densities is due to a difference in the number of active sink electrodes and the active source electrodes (as in the rejection of claim 17 above with the selection of two electrodes as a cathode and one as an electrode).
Regarding claim 23, Long provides that the computer executable method is further adapted to calculate impedance associated with each of the active source electrodes and each of the active sink electrodes and tissue adjacent the respective source or sink based on a voltage and current delivered from the energy generator (See [0043], [0047], [0054] discussing the impedance map based on voltage and current readings).
	Regarding claim 26, Long discloses a method of controlling an ablation procedure, comprising: displaying on a user interface display a plurality of graphical elements (see figure 8 and [0050] with the display therein), each of the plurality of graphical elements representing a corresponding electrode carried by an ablation catheter in communication with an ablation energy generator (see electrodes 1-9 represented on each of 651 and 652), in response to user interaction with the user interface display in a manner specific to one of the plurality of graphical elements, toggling the respective plurality of graphical elements between at least three visual indicators respectively representing an active source state having an active source visual indicator, an active sink state having an active sink visual indicator, and an inactive state with an inactive state visual indicator, wherein each of the three visual indicators are unique (see figures 8 and 9, as well as [0050] discussing different marks for active, active sink, and unused; figure 9 displays three different visual indicators at 719, 721 and the unselected electrodes) and the selection between each as required to select the desired anode/cathode/unused arrangement), designating, via the user interface display, one or more of the electrodes with an active source state as one of a plurality of active source electrodes (see figure 9 displaying the selection of 721 as the active/cathode and unselected), designating, via the user interface display, one or more of the electrodes with an active sink state as one of a plurality of active sink electrodes (see figure 9 displaying the selection of 719 as the sink/anode), designating the plurality of active source electrodes together as a first pole in a bipolar mode (via such being the cathodes), and designating the plurality of active sink electrodes together as a second pole in the bipolar mode (via being the anode), and in response to one or more of the designations, connecting the plurality of active sink electrodes to a ground and connecting the plurality of active source electrodes to a source (again via the connection required to be the respective anode/cathode in the system)
Long further provides that wherein each active source electrode of the plurality of active source electrodes is individually adapted to be set at a distinct power level using the user interface (see [0053] discussing the setting of the power via the pulse train using the switch/button; the power level applied for each of the active source electrodes would be an individual pulse train for that electrode that would be different from the individual pulse train for another electrode),  wherein an energy density at each of the plurality of active sink electrodes is different from an energy density at each of the plurality of active source electrodes, wherein an energy density at each of the plurality of active sink electrodes is no more than 20% less than an energy density at each of the plurality of active source electrodes. The Examiner notes, with respect to the selection shown in figure 7, that the use of two electrodes 601/602 and the use of one electrode 604 as an anode would result in such differing energy density at the active source electrodes and active sink electrodes. Such is in the same concept as Applicant’s disclosure of the “difference in energy densities can be due to a difference in the number of active sink electrodes and the active source electrodes”
Long fails to specifically provides for a power interface and that the power level for each active source electrode is set using the power interface displayed on the display. Edwards discloses a similar interface as that of Long for displaying a plurality of graphical elements each representing individual electrodes carried by an ablation catheter (see figure 73 with the electrodes at 466). Edwards further provides for the use of a power interface displayed on its display and wherein each active source electrode is adapted to be set at a power level using the power interface displayed on the display (see figure 73 with the power meter at 456 and electrode at 458 forming a power interface which allows the power to be set using the power interface via the using monitoring the power set by the using as a result of the 444/446).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the power interface in the form of the visual depictions of 456/458 of Edwards to provide for the use of the power interface to provide for the setting of a power level of each active source electrode via the power interface. Both Long and Edwards are concerned with the delivery of energy to each electrode, with Edwards generally discussing the setting of power utilizing a variety of modalities (see [0030] with “suitable dial, slider, touchscreen or any other user interface”) and with Long providing the specific use of a power interface on the same display that displays the plurality of graphical elements representing the electrodes. Such would allow for a consolidated placement for the interface for setting the power levels by the user during treatment, and would provide an exemplary manner in view of the existing direction in Long.
	Regarding claim 27, Long provides the step of delivering ablation energy from the energy generator to the first pole (via the delivery of energy from the cathodes at 721).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) in view of Edwards et al. (US Pat. No. 6,358,245 B1) as applied to claim 17 above, and further in view of Whayne et al. (US Pat. No. 6,014,581).
Regarding claim 22, while Long provides that the computer executable method is further adapted to, in response to user interaction with the display in a manner specific to one of the plurality of graphical elements, toggle the respective plurality of graphical elements between the active source visual indicator, the active sink visual indicator, and the inactive state visual indicator, Long fails to specifically provide for the further inclusion of a selected state with a selected state visual indicator, wherein the selected state visual indicator is different than the active source visual indicator, the active sink visual indicator, and the inactive state visual indicator.
Whayne, however, contemplates an exemplary manner of providing selections of options on a graphical user interface where the interface includes a selected state visual indicator (See figure 10 with the menu 294 for selecting an option for an electrode). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the menu on the user interface of Whayne with the interface of Long to provide for a selected state visual indicator for the selection of various options relative to the selected electrode, the selected state visual indicator being different from any of the active source visual indicator, active sink visual indicator and inactive state visual indicator. The utilization of the menu as in Wayne would provide for a consolidated location on the interface to select the desired state for each electrode when making the anode/cathode selections in Long. 
Claims 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) in view of Edwards et al. (US Pat. No. 6,358,245 B1) as applied to claim 23 above, and further in view of Mauch (US 2012/0300953 A1).
Regarding claims 24 and 25, while Long contemplates the measuring of impedance between respective pairs of active sources and sinks, Long fails to specifically contemplate that the impedance at the sources is calculated in a first manner, and the impedance at the sinks is calculated in a second manner different than the first manner, or that the computer executable method is adapted to calculate the sink impedances as a percentage of the calculated source impedances. Mauch contemplates, however, an exemplary many of determining impedance at various electrodes of an electrosurgical device, including determining the impedance in different manner (active electrode impedance measurement as in [0045], versus comparative impedance based on distance for a second electrode as in [0045]). Mauch further provides for the sink impedance to be calculated as a percentage of the source impedance (see [0041] and [0045] using normalized impedance as well as a variation percentage to measure the sink impedance). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the impedance measuring regime described in Mauch in combination with the impedance measuring already contemplated in Long to provide for a manner of determining issues related to the impedance at the sink electrodes such as lack of contact or presence of high and/or low impedance measurements. 
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) further in view of Cosman, JR et al. (US Pat. Pub. 2015/0320481 A1).
Regarding claim 30, Long discloses a system for monitoring an ablation procedure, comprising: an ablation catheter including a plurality of ablation electrodes individually designable as being sources, sinks, or inactive (catheter 591 with the plurality of electrodes 1-9 thereon), an energy generator in communication with the ablation electrodes (900 with 925/908), and a memory with a computer executable method stored thereon (911), the computer executable method adapted to calculate impedance associated with each of the sources and each of the sinks and tissue adjacent the respective source or sink based on a voltage and current delivered from the energy generator (See [0043], [0047], [0054] discussing the impedance map based on voltage and current readings).
	Long also provides a user interface comprising a display (see figures 8 and 9 showing the user interface in the form of a display), the display including a plurality of impedance history regions (see [0042] providing for a “graphic representation of the pre and post impedance), each one of the plurality of impedance history regions designated for one of the plurality of ablation electrodes, the system being adapted to display on each of the plurality of impedance history regions a graphical representation indicative of the respective calculated impedances over time for each of the selected plurality of ablation electrodes (see [0042] again providing for the pre and post impedance between the electrodes). 
Long further discloses that an energy density at each of a plurality of active sink electrodes is different from an energy density at each of a plurality of active source electrodes. wherein an energy density at each of the plurality of active sink electrodes is no more than 20% less than an energy density at each of the plurality of active source electrodes. The Examiner notes, with respect to the selection shown in figure 7, that the use of two electrodes 601/602 and the use of one electrode 604 as an anode would result in such differing energy density at the active source electrodes and active sink electrodes. Such is in the same concept as Applicant’s disclosure of the “difference in energy densities can be due to a difference in the number of active sink electrodes and the active source electrodes”. 
Long fails to specifically provide that the graphical representation on the display of the user interface is specifically a line graph. Cosman, provides for a similar user interface as that of Long, and specifically provides for the use of a line graph for representing impedance values over time (see [0085], page 12 providing for the “interface 101 can graph readings, such as … impedance … as a function of time” and that  such “can be referred to as a line plot where y is time and x is a parameter”). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized a line plot for each impedance value of in Long as the graphical representation of the pre- and post-ablation impedance values in view of the exemplary teachings of graphing on a user interface as in Cosman. Cosman readily provides that line plots are known in the prior art as graphical representations to show changes over time of impedance values, with such functioning in an exemplary manner as required in Long to provide the data to the user to determine if a desired change has been accomplished.
	Regarding claim 34, Long provides that the system is adapted to visually indicate on each of the plurality of impedance history regions if the respective impedance drops below a threshold impedance (see [0042] with the pre/post impedance with such being a visual indication of the impedance level that would provide an indication of the impedance threshold relative [above/below] a threshold).	
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) in view of Cosman, JR et al. (US Pat. Pub. 2015/0320481 A1) as applied to claim 30 respectively above, and further in view of Mauch (US 2012/0300953 A1).
Regarding claim 31, while Long contemplates the measuring of impedance between respective pairs of active sources and sinks, Long fails to specifically contemplate that the impedance at the sources is calculated in a first manner, and the impedance at the sinks is calculated in a second manner different than the first manner, or that the computer executable method is adapted to calculate the sink impedances as a percentage of the calculated source impedances. Mauch contemplates, however, an exemplary many of determining impedance at various electrodes of an electrosurgical device, including determining the impedance in different manner (active electrode impedance measurement as in [0045], versus comparative impedance based on distance for a second electrode as in [0045]). Mauch further provides for the sink impedance to be calculated as a percentage of the source impedance (see [0041] and [0045] using normalized impedance as well as a variation percentage to measure the sink impedance). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the impedance measuring regime described in Mauch in combination with the impedance measuring already contemplated in Long to provide for a manner of determining issues related to the impedance at the sink electrodes such as lack of contact or presence of high and/or low impedance measurements. 
Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) in view of Edwards et al. (US Pat. No. 6,358,245 B1) as applied to claim 26 above, and further in view of Horne (US Pat. Pub. 2006/0271040).
Regarding claim 28, while Long contemplates the monitoring of impedance, Long fails to specifically provide for stopping energy delivery to any electrode if a monitored change in impedance indicates an abrupt and significant change in calculated impedance. Horne discloses an exemplary method of treatment utilizing impedance monitoring where the impedance is monitored and an abrupt and significant change in the calculated impedance would cause the stopping of delivery to any electrode (see [0037] discussing that the detection of an impedance spike results in terminating of power). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the impedance monitoring in Long in the manner discussed above in Horne to provide for the detection of a high impedance condition at one or more of the source/sink and to discontinue the delivery of power. Such would avoid unnecessary damage to the tissue to due, for example, overheating of the tissue at the point of application. 
Regarding claim 29, while Long contemplates the monitoring of impedance, Long fails to specifically contemplate the stopping energy delivery to any electrode if a monitored impedance reaches a minimum threshold impedance and/or a maximum impedance threshold (optionally a relative impedance), which can occur automatically or via user input. Horne discloses an exemplary method of treatment utilizing impedance monitoring where the impedance is monitored the exceeding of a threshold causes the stopping of energy to be delivered in an automatic manner (see [0037] discussing that the detection of an impedance spike results in terminating of power). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the impedance monitoring in Long in the manner discussed above in Horne to provide for the detection of a high impedance condition at one or more of the source/sink and to discontinue the delivery of power. Such would avoid unnecessary damage to the tissue to due, for example, overheating of the tissue at the point of application. 
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) in view of Cosman, JR et al. (US Pat. Pub. 2015/0320481 A1) as applied to claim 30 above, and further in view of Horne (US Pat. Pub. 2006/0271040).
Regarding claim 35, while Long contemplates the monitoring of impedance, Long fails to specifically contemplate that the system is further adapted to cease energy delivery to any of the plurality of ablation electrodes if the impedance for any of the plurality of electrodes increases or decreases abruptly. Cosman, while contemplating adjustment based on spikes in impedance (See at least [0092]) fails to specifically provide that the adjustment in response is to cease energy delivery. Horne discloses a system configured to utilize impedance monitoring where the impedance is monitored and an abrupt and significant change in the impedance would cause the stopping of delivery to any electrode (see [0037] discussing that the detection of an impedance spike results in terminating of power). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the impedance monitoring in Long in the manner discussed above in Horne to provide for the detection of an abrupt impedance conditions at one or more of the source/sink and to discontinue the delivery of power. Such would avoid unnecessary damage to the tissue to due, for example, overheating of the tissue at the point of application. 
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) in view of Cosman, JR et al. (US Pat. Pub. 2015/0320481 A1) and Horne (US Pat. Pub. 2006/0271040) as applied to claim 35 above, and further in view of Mauch (US 2012/0300953 A1).
Regarding claim 36, while the combination of Long and Horne contemplate impedance monitoring, the combination fails to provide that the impedance at the sources is calculated in a first manner, and the impedance at the sinks is calculated in a second manner different than the first manner. Mauch contemplates, however, an exemplary many of determining impedance at various electrodes of an electrosurgical device, including determining the impedance in different manner (active electrode impedance measurement as in [0045], versus comparative impedance based on distance for a second electrode as in [0045).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the impedance measuring regime described in Mauch in combination with the impedance measuring already contemplated in Long to provide for a manner of determining issues related to the impedance at the sink electrodes such as lack of contact or presence of high and/or low impedance measurements. 
Response to Arguments
Applicant’s arguments, seepages 7-8 of the Remarks filed November 14, 2022 with respect to the rejection of claim 30 under 35 U.S.C. 102(e) as anticipated by Long have been fully considered and are persuasive. Specifically, the requirement of the displaying to be as “a long graph indicative of the respective calculated impedances over time” defines over the generic disclosure of a graphical representation in Long. Therefore, the rejection has been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) further in view of Cosman, JR et al. (US Pat. Pub. 2015/0320481 A1).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) in view of Cosman, JR et al. (US Pat. Pub. 2015/0320481 A1) as applied to claim 30 respectively above, and further in view of Mauch (US 2012/0300953 A1).
Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) in view of Cosman, JR et al. (US Pat. Pub. 2015/0320481 A1) as applied to claim 30 above, and further in view of Horne (US Pat. Pub. 2006/0271040).
Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Long (US Pat. Pub. 2017/0065340 A1) in view of Cosman, JR et al. (US Pat. Pub. 2015/0320481 A1) and Horne (US Pat. Pub. 2006/0271040) as applied to claim 35 above, and further in view of Mauch (US 2012/0300953 A1).

Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-9 of the Remarks with respect to the rejections of independent claims 17 and 26. Therein, Applicant contends that the cited references, including Long and Edwards, fail to provide that “each active source electrode of the plurality of active source electrodes is individually adapted to be set at a distinct power level using the power interface displayed on the display.” Therein, Applicant argues that the teaching of Edwards “does not disclose setting each source electrode at a power level but, instead suggests setting a maximum power of a combination of channels.” This is not persuasive. 
First, the Examiner has updated the rejections of each of claims 17 and 26 to address the newly submitted amendments to each independent claim argued for by Applicant. The Examiner is of the position that Long readily provides that each active source electrode of the plurality of active source electrodes is individually adapted to be set at a distinct power level using the user interface in view of the disclosure in paragraph [0053] discussing the setting of the power via the pulse train using the switch/button. While Applicant appears to have amended each of claims 17 and 26 to bolster the notion that each individual active electrode source is capable of being set at an individual level from one another (as previously noted by the Examiner in the Remarks of the September 12, 2022 Final Action), the Examiner does not believe that the added requirement of individually adapted to be set at a distinct power level” is sufficient to define over Long in view of the broadest reasonable interpretation of the claim given that the power level applied in Long for each of the active source electrodes would be an individual pulse train for that electrode that would be different from the individual pulse train for another electrode.
As such, it is for at least the reasoning set forth above that the Examiner does not believe that the instant amendments and remarks define over the pending rejections of each of claims 17 and 26 under 35 U.S.C. 103 as unpatentable over the combination of Long and Edwards.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794